Citation Nr: 0002608	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 12, 1995, 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


Appellant and her husband


ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from October 1986 to September 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for PTSD and 
awarded a rating of 50 percent, effective from October 12, 
1995.


FINDINGS OF FACT

1.  The veteran's active service ended in September 1993.

2.  The veteran filed a formal claim for service connection 
for depression and adjustment disorder with depressive 
features in November 1993.

3.  In a March 1994 rating decision, of which the veteran was 
informed by letter dated March 18, 1994, the RO denied 
service connection for depression and adjustment disorder 
with depressive features.

4.  On June 8, 1994, the veteran filed a Notice of 
Disagreement (NOD) with the RO's March 1994 rating decision 
and submitted an evaluation report that contained a diagnosis 
of PTSD.

5.  In November 1994, the RO provided the veteran a statement 
of the case (SOC) which addressed the issues of service 
connection for depression and adjustment disorder with 
depressive features.

6.  No subsequent communication was received from the veteran 
until October 12, 1995, when she filed a Department of 
Veterans Affairs (VA) Form 9 in which she asserted that she 
had been continuously treated for PTSD.

7.  An August 1997 rating decision granted service connection 
for PTSD and awarded a 50 percent rating, effective from 
October 12, 1995.

CONCLUSIONS OF LAW

1.  The RO's March 1994 rating decision that denied to 
service connection for depression and adjustment disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

2.  An effective date of June 8, 1994, and no earlier, is 
warranted for service connection for PTSD.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that this is a matter in 
which the law, rather than the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that the use of the 
statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive.  Therefore, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable exception is found at 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(1999).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the application will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (1999).  Therefore, under certain 
circumstances, the date of the informal claim must be 
accepted as the date of the claim or application for the 
purpose of determining an effective date.

In this case, the facts are not in dispute.  The veteran's 
active service ended in September 1993.  She filed a formal 
claim for depression and adjustment disorder with depressive 
features in November 1993.  She was denied service connection 
for depression and adjustment disorder with depressive 
features by a March 1994 rating decision.  She was informed 
of this action by a letter dated March 18, 1994.  She filed a 
NOD with the RO's March 1994 rating decision on June 8, 1994.  
With the NOD, she submitted an undated evaluation report that 
contains a diagnosis of PTSD.  The RO provided her a SOC 
which addressed the issues of service connection for 
depression and adjustment disorder with depressive features 
in November 1994.  On October 12, 1995, the veteran filed a 
VA Form 9 in which she asserted that she had been 
continuously treated for PTSD.

Initially, the Board concludes that the March 1994 rating 
decision in which the RO denied service connection for 
depression and adjustment disorder with depressive features 
is final.  This is so because the veteran did not perfect her 
appeal of that decision by filing a substantive appeal within 
60 days of the issuance of the SOC or within the remainder of 
the year following notice of the March 1994 rating decision.  
38 C.F.R. § 20.302(b) (1999).  There is some implication that 
the veteran did not receive notice of the March 1994 rating 
decision.  A copy of the March 18, 1994, notification letter 
is in the claims folder, however, it is not filed in 
chronological order, as it should be.  Nonetheless, there is 
no question that the appellant did, in fact, receive notice 
of this rating decision and of her appellate rights.  She 
herself has not asserted that she did not receive such 
notice.  Moreover, her June 1994 notice of disagreement 
included a photocopy of VA Form 4107 concerning her appellate 
rights.  Consequently, the Board concludes that the VA Form 9 
filed in October 1995 was not timely filed.  Because the 
appeal was not perfected with a timely substantive appeal, 
the March 1994 denial of the claim filed in November 1993 -- 
within the first post service year -- is final.  As the 
denial of the November 1993 claim is final, the exception in 
38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2) 
concerning claims filed within the initial post service year 
does not apply to the grant of service connection for PTSD.   

The remaining question is whether there is claim for service 
connection for PTSD that was filed before October 12, 1995.  

The Board concludes that the veteran's November 1993 claim 
for service connection for depression and adjustment disorder 
did not constitute a claim for service connection for PTSD.  
The earliest evidence of a diagnosis of PTSD is the undated 
Vet Center report submitted with the NOD on June 8, 1994.  As 
there was no diagnosis of PTSD at the time of the March 1994 
decision, the claim for service connection for PTSD was a new 
claim.  Cf. Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996) (a 
claim based on the diagnosis of a new mental disorder, taken 
alone or in combination with a prior diagnosis of a related 
mental disorder, states a new claim, for the purpose of the 
Board's jurisdictional requirements, when the new disorder 
had not been diagnosed and considered at the time of a prior 
NOD).

As mentioned above, documentation indicating the veteran had 
a diagnosis of PTSD was first received with the NOD she filed 
in June 1994, when she submitted a copy of an evaluation 
report that indicated she had PTSD as a result of stressors 
she experienced during her active service.  Neither the NOD 
nor the report itself contained any statement that 
specifically indicated an intent to claim service connection 
for PTSD.  The remaining question to be determined is whether 
the act of submitting the evaluation report containing the 
diagnosis of PTSD together with the June 1994 NOD constituted 
an action indicating an intent to apply for benefits, 
particularly when the report was submitted with an NOD that 
expressed disagreement with the denial of service connection 
for other neuropsychiatric disorders.  The Board concludes 
that it is as likely as not that such action constituted a 
claim for service connection for PTSD.  Although the 
veteran's statement, accepted by the RO as a NOD, was not 
entirely clear, it is clear that she was trying to obtain 
service connection for a psychiatric disorder, and she 
specifically referred to the attached Vet Center report, 
which contained the diagnosis of PTSD.  Consequently, the 
Board concludes that the effective date of service connection 
for PTSD should be June 8, 1994.  The Board cannot, however, 
find a basis earlier than June 8, 1994, for an effective date 
for service connection for PTSD.


ORDER

An effective date of June 8, 1994, for service connection for 
PTSD is granted, subject to controlling regulations governing 
the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

